PER CURIAM.
Appellant seeks review of an order denying his amended motion seeking post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. That motion made three claims alleging ineffective assistance of counsel. Following an eviden-tiary hearing on the first of those claims, the trial court denied the motion in its entirety. We affirm the denial of the first claim. However, as the state concedes, it appears that the trial court inadvertently neglected to consider the other two claims, which are facially sufficient. Accordingly, as to those claims, we reverse and remand. Should the trial court determine that those claims are conclusively refuted by the record, it shall attach to its order denying relief those portions of the record which show that there is no entitlement to relief; otherwise, it shall hold a hearing.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
BOOTH, JOANOS and WEBSTER, JJ., CONCUR.